IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-50797
                         Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ELSA VASQUEZ,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-98-CR-62-1
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Elsa Vasquez appeals her conviction for possession with

intent to distribute marijuana in violation of 21 U.S.C.

§ 841(a)(1).    She argues that the district court erred in denying

her motion to suppress the evidence seized from her automobile.

She argues that the “feeling” of the backseat of her automobile

was a search without probable cause, that the subsequent search

of the automobile was without probable cause, and that she did

not consent to the search of the automobile.     The record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50797
                                -2-

indicates that agents had reasonable suspicion to stop Vasquez’s

vehicle because the vehicle was driving close to the United

States-Mexican border; it appeared dusty, indicating it had

crossed the border; it was traveling early in the morning at a

time when there was generally no traffic; and it decelerated

drastically after agents began following the car and began using

turn signals on ordinary curves in the road.    See United States

v. Inocencio, 40 F.3d 716, 722 (5th Cir. 1994).    Based on the

location of the vehicle, the dusty appearance of the vehicle, the

time of day the vehicle was observed, the vehicle’s deceleration

after agents began following it, Vasquez’s extreme nervousness

after being stopped, Vasquez’s implausible statement that she was

going to work at a tomato farm, and the agents’ general knowledge

and experience, the agents had probable cause to search the

vehicle.   See United States v. McSween, 53 F.3d 684, 686 (5th

Cir. 1995).   The record indicates that Vasquez’s consent to

search the automobile was voluntary, as Vasquez was not under

arrest at the time that she gave her consent, the border patrol

agents did not use any coercive procedures, Vasquez cooperated

fully and consented immediately upon request to a search of the

trunk and then the vehicle’s interior, and Vasquez did not

question or object to the search at any time.     See United States

v. Cooper, 43 F.3d 140, 144 (5th Cir. 1995).    Therefore, the

district court’s judgment is

     AFFIRMED.